Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 1, 2020, July 30, 2021, and December 2, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,182,056. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim receiving a definition that associates a descendant case role alias with a first case node and automatically controlling access to a case instance in part by using the definition to extend the permission to a user.  The patent further claims that the controlling comprises content associated with the case instance and actions associated with the case instance.  It would have been obvious to further include the content and actions in the controlling step so that is more control over the user that is extended the permission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent Pub. No. 2012/0137360) in view of Gilbert et al. (U.S. Patent Pub. No. 2006/0064434).

Regarding claims 1, 9, and 15, Henderson teaches a method of controlling access in a case management system, the method comprising: generating, by one or more device processors, a hierarchical data model definition including at least a first hierarchical level and a second hierarchical level, wherein the data model definition defines a plurality of nodes including a first case node at the first hierarchical level and a second case node at the second hierarchical level, the data model definition associating a descendant case role alias with the first case node, the definition further associating a permission with the descendant case role alias and referencing a referenced case role associated with the second case node (fig. 26 and paragraph 0453 and 0511). 
Henderson does not teach wherein the second hierarchical level is a descendant of the first hierarchical level within the hierarchical data model or deploying the data model definition, wherein the deployed data model definition is accessible by a case management system to automatically extend the permission to a user assigned to the referenced case role.
Gilbert et al. teaches wherein the second hierarchical level is a descendant of the first hierarchical level within the hierarchical data model (paragraph 0030 and 0053) and deploying the data model definition, wherein the deployed data model definition is accessible by a case management system to automatically extend the permission to a user assigned to the referenced case role (paragraph 0055).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using a descendant hierarchy where the second level descends from the first level, as taught by Gilbert et al., with the method of Henderson.  It would have been obvious for such modifications because searched for documents reveal the account and project to which the document belong (see paragraph 0030 of Gilbert et al.).

Regarding claims 2, 10, and 16, Henderson as modified by Gilbert et al. teaches wherein deploying the data model definition comprises storing the data model definition in a data storage which is connected to a case management system, wherein the data model definition is accessible by the case management system to generate an instance of the data model definition (see paragraph 0027 of Gilbert et al.).

Regarding claim 3, Henderson teaches further comprising the case management system loading the case model definition from the data storage, creating an instance of the case model based on the case model definition, and storing the instance of the case model in a case model instance data store (paragraph 0657).

Regarding claim 4, Henderson teaches wherein the data model definition is generated by a case model developer system on a client computer system that is connected via a network to the case management system (paragraph 0641).

Regarding claims 5, 11, and 17, Henderson teaches wherein generating the data model definition further comprises defining, for each node of the plurality of nodes, a corresponding set of permissions for accessing the node by one or more case roles, wherein the set of permissions defined for each case role at a specific case node are contained in the case node (paragraph 0520-0524).

Regarding claims 6, 12, and 18, Henderson teaches wherein generating the data model definition further comprises defining, for each node of the plurality of nodes, a corresponding set of permissions for accessing the node by one or more case roles, wherein one or more of the permissions of the set of permissions is dependent upon a state of the corresponding case node (paragraph 0520-0524).

Regarding claims 7, 13, and 19, Henderson teaches wherein generating the data model definition further comprises, for each node of the plurality of nodes which is a descendant of a parent node, defining the corresponding set of permissions to exclude permissions of the descendant case role alias and include any remaining permissions corresponding to the parent node (paragraph 0523).

Regarding claims 8, 14, and 20, Henderson teaches wherein generating the data model definition further comprises, for each node of the plurality of nodes which is a descendant of a parent node, defining the corresponding set of permissions to include at least the set of permissions corresponding to the parent node (paragraph 0521).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433